DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

This office action is responsive to the amendment filed on 3/10/2022.  Claims 1, 3-12, 16-23 are presented for examination.  Independent claims 1, 12, 23 were amended and dependent claims 6, 8, 10, 16-18, 20, 22 were amended.  Claims 2, 13-15 were cancelled.

Response to Arguments


Applicant’s arguments, see pages 10-14 of the Applicant’s remarks, filed 3/10/2022, with respect to the rejection(s) of claim(s) 1, 5, 12, 20, 23 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zaima et al. (U.S. Patent Application 20030164847).

Applicant’s arguments with respect to claim(s) 1, 5, 12, 20, 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.






Claim(s) 1, 3-5, 7-9, 12, 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matjasko et al. (U.S. Patent Application 20140043321) in view of Zaima et al. (U.S. Patent Application 20030164847).

In regards to claim 1, Matjasko teaches a stroke special effect program file package generating method [e.g. a method for storing object characteristics into an object database such as a file. The object characteristics include unidirectional effects from the object. The effects would produce lines of color in the form of simulated lighting conditions. The Examiner is interpreting stroke as a line, 0035-0036, 0044], comprising: 
obtaining a parameter value of a stroke effect parameter of a target object [Fig. 4; e.g. receiving user input indicating a selection of a parameter of at least one object, 0046];
establishing a correspondence [e.g. object data, 0036] between a to-be-stroked area [e.g. front surface or back surface, 0036] of the target object [e.g. virtual object, 0036] and the parameter value [e.g. values such as different coatings, 0036]; and
generating a stroke special effect program file package according to the correspondence and the parameter value of the stroke effect parameter of the target object [e.g. storing the object data of the front and back surfaces into an object database such as a file, 0035-0036, 0042]; 
wherein the target object comprises at least one of the following: at least part of an object [e.g. virtual object, 0032], or an imported sub-material [e.g. object composition of the imported virtual object, 0032-0033],
wherein the to-be-stroked area of the target object comprises a fitted line of at least two key points of the target object,
wherein the to-be-stroked area of the target object is determined by obtaining a key point detection result of the target object in a to-be-processed image and determining the fitted line of at least two key points of the target object as the to-be-stroked area of the target object based on the key point detection result.
Matjasko does not explicitly teach
wherein the to-be-stroked area of the target object comprises a fitted line of at least two key points of the target object,
wherein the to-be-stroked area of the target object is determined by obtaining a key point detection result of the target object in a to-be-processed image and determining the fitted line of at least two key points of the target object as the to-be-stroked area of the target object based on the key point detection result.
However, Zaimi teaches
wherein the to-be-stroked area of the target object [e.g. characteristic information including information regarding a shape of a polygon of the object, 0156-0157] comprises a fitted line of at least two key points of the target object [e.g. a plurality of points of the object are jointed with a curve or a straight line, 0157],
wherein the to-be-stroked area of the target object is determined by obtaining a key point detection result [Fig. 3, 4a; e.g. position of the object at P1, 0062] of the target object in a to-be-processed image [Fig. 3; e.g. the frames are to be processed with the parameters of the object, 0060, 0062] and determining the fitted line of at least two key points of the target object as the to-be-stroked area of the target object based on the key point detection result [e.g. the plurality of points of the object that are jointed with a curve or a straight line represent a shape of a polygon of the object based on the positions of the object, 0156-0157, 0060, 0062].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Matjiasko’s method with the features of
wherein the to-be-stroked area of the target object comprises a fitted line of at least two key points of the target object,
wherein the to-be-stroked area of the target object is determined by obtaining a key point detection result of the target object in a to-be-processed image and determining the fitted line of at least two key points of the target object as the to-be-stroked area of the target object based on the key point detection result
in the same conventional manner as taught by Zaima because Zaima provides a method for easily editing the animation by reducing the amount of the varying parameter to be extracted [0138].

In regards to claim 3, Matjasko teaches the method according to claim 1, further comprising: receiving a target object selection instruction input [Fig. 9; e.g. receiving a user input indicating a selection of at least one object, 0046] through an interactive interface of an action bar [Fig. 9; e.g. GUI with various selectable options such as slide bars, 0046], selecting the target object [e.g. selecting the at least one object, 0046], generating a stroke effect parameter setting interface of the target object [Fig. 9; e.g. object selection interface comprising other parameters such as object characteristics, 0046, 0060, 0063]; 
wherein obtaining the parameter value of the stroke effect parameter of the target object [see rejection of claim 1 above] comprises: receiving the parameter value of the stroke effect parameter sent through the interactive interface in the stroke effect parameter setting interface of the target object [Fig. 9; e.g. receiving the selection of the parameter of at least one object through the GUI in the object selection interface, 0046, 0060, 0063]. 
Matjiasko does not explicitly teach
displaying the stroke effect parameter setting interface of the target object under the action bar.
However, Zaima teaches
displaying the stroke effect parameter setting interface of the target object under the action bar [Fig. 5; e.g. displaying the varying parameter window under the text editing window used for selecting the object, 0083, 0095].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Matjiasko’s method with the features of displaying the stroke effect parameter setting interface of the target object under the action bar in the same conventional manner as taught by Zaima because Zaima provides a method for easily editing the animation by reducing the amount of the varying parameter to be extracted [0138].

In regards to claim 4, Matjiasko teaches the method according to claim 3, wherein obtaining the parameter value of the stroke effect parameter of the target object comprises at least one of the following: in response to receiving the parameter value of the stroke effect parameter sent through the interactive interface in the stroke effect parameter setting interface of the target object [see rejections of claims 1 and 3], using the received parameter value as the parameter value of the stroke effect parameter of the target object [Fig. 4; e.g. using the selected parameter by rendering the selected parameter with the virtual object, 0046, 0049]; or in response to not receiving the parameter value of the stroke effect parameter sent through the interactive interface in the stroke effect parameter setting interface of the target object, using a preset parameter value as the parameter value of the stroke effect parameter of the target object [e.g. Because preset parameters are used to render the virtual object, no user inputs would be needed, 0046, 0049].

In regards to claim 5, Matjiasko teaches the method according to claim 1, wherein the stroke effect parameter comprises at least one of the following: 
a width parameter [e.g. thickness, 0033-0034], used for representing a width of a stroke [e.g. thickness of the virtual object, 0033-0034, 0049]; 
a color parameter [e.g. color of virtual object, 0033-0034], used for representing a color of the stroke [Fig. 9; e.g. the lines representing the virtual object are rendered with the selected color, 0033-0034, 0049]; 

In regards to claim 7, Matjiasko does not explicitly teach the method according to claim 1, further comprising: displaying a reference image of the target object through a content display bar; 
wherein when the target object is a character, the reference image of at least part of the character comprises at least one of the following of the character: a complete image, a head image, a face image, a shoulder image, an arm image, a gesture image, a waist image, a leg image, or a foot image. 
However, Zaima teaches the method according to claim 1, further comprising: displaying a reference image [Fig. 5; e.g. still image data, 0082] of the target object [Fig. 19; e.g. character object, 0143-0144] through a content display bar [Fig. 5; e.g. animation display window, 0082]; 
wherein when the target object is a character [Fig. 19; e.g. character object, 0143-0144], the reference image of at least part of the character comprises at least one of the following of the character: a complete image [Fig. 19; e.g. frame image data, 0143-0144], a head image [Fig. 19; e.g. head object, 0143-0144], and a shoulder image [Fig. 19; e.g. body object, 0143-0144].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Matjiasko’s method with the features of displaying a reference image of the target object through a content display bar; 
wherein when the target object is a character, the reference image of at least part of the character comprises at least one of the following of the character: a complete image, a head image, and a shoulder image
in the same conventional manner as taught by Zaima because Zaima provides a method for easily editing the animation by reducing the amount of the varying parameter to be extracted [0138].

In regards to claim 8, Matjiasko does not explicitly teach the method according to claim 7, further comprising: displaying a stroke effect of the target object on the content display bar according to the parameter value of the stroke effect parameter of the target object.
However, Zaima teaches the method according to claim 7, further comprising: displaying a stroke effect of the target object on the content display bar according to the parameter value of the stroke effect parameter of the target object [Fig. 5, 19; e.g. displaying the change in color or shape of the object in the animation on the animation display window according to the parameter values of the object, 0060-0063, 0082-0083].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Matjiasko’s method with the features of displaying a stroke effect of the target object on the content display bar according to the parameter value of the stroke effect parameter of the target object in the same conventional manner as taught by Zaima because Zaima provides a method for easily editing the animation by reducing the amount of the varying parameter to be extracted [0138].

In regards to claim 9, Matjiasko does not explicitly teach the method according to claim 7, further comprising: displaying a key point of the target object on the content display bar; 
wherein the key point comprises at least one of the following: a head key point, a face key point, a shoulder key point, an arm key point, a gesture key point, a waist key point, a leg key point, a foot key point, or a human skeleton key point. 
However, Zaima teaches the method according to claim 7, further comprising: displaying a key point of the target object on the content display bar [Fig. 4a, 5, 19; e.g. displaying the center point of the object on the graphic editing window (i.e. animation display window), 0088, also see 0082]; 
wherein the key point comprises at least one of the following: a head key point [Fig. 4a, 5, 19; e.g. the position parameter of the head object would represent the center point of the head object, 0088, 0145], and a shoulder key point [Fig. 4a, 5, 19; e.g. the position parameter of the body object would represent the center point of the body object, 0088, 0145].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Matjiasko’s method with the features of displaying a key point of the target object on the content display bar; 
wherein the key point comprises at least one of the following: a head key point, and a shoulder key point
in the same conventional manner as taught by Zaima because Zaima provides a method for easily editing the animation by reducing the amount of the varying parameter to be extracted [0138].

In regards to claim 12, Matjiasko teaches a stroke special effect generating method [e.g. a method for generating unidirectional effects based on the object characteristics. The effects would produce lines of color in the form of simulated lighting conditions. The Examiner is interpreting stroke as a line, 0035-0036, 0044], comprising: 
importing a stroke special effect program file package [e.g. importing the virtual object into the system, 0032-0033], wherein the stroke special effect program file package is generated according to a parameter value of a stroke effect parameter of a target object [e.g. storing the updated or change object characteristics into an object database such as a file, 0035-0036, 0045, 0051, 0063], wherein the target object comprises at least one of the following: at least, an object [e.g. virtual object, 0032], or an imported sub-material [e.g. object composition of the imported virtual object, 0032-0033];
obtaining the parameter value of the stroke effect parameter of the target object in the stroke special effect program file package [Fig. 4; e.g. receiving user input indicating a selection of a parameter of at least one object, 0046];
determining a to-be-stroked area [e.g. front surface or back surface, 0036] of the target object; and
generating a stroke effect [e.g. generating unidirectional effects based on the object characteristics. The effects would produce lines of color in the form of simulated lighting conditions. The Examiner is interpreting stroke as a line, 0035-0036, 0044] of the target object on a to-be-processed image [e.g. the image of the virtual object before a parameter of the virtual object is updated or changed, 0045, 0051, 0063] based on the target object in the to-be-processed image and the parameter value of the stroke effect parameter of the target object,
wherein generating a stroke effect of the target object on a to-be-processed image based on the target object in the to-be-processed image and the parameter value of the stroke effect parameter of the target object [same limitation as above, see rejection above] comprises: generating the stroke effect in the to-be-stroked area based on a correspondence [e.g. object data, 0036] between the parameter value of the stroke effect parameter of the target object in the stroke special effect program file package and the to-be-stroked area of the target object [e.g. generating the unidirectional effects based on the object data corresponding to the selected parameter of the object and the front or back surfaces of the object, 0035-0036, 0044, 0046],
wherein determining the to-be-stroked area of the target object comprises:
obtaining a key point detection result of the target object in the to-be-processed image; and
determining a fitted line of at least two key points of the target object as the to-be-stroked area of the target object based on the key point detection result.
Matjasko does not explicitly teach
wherein determining the to-be-stroked area of the target object comprises:
obtaining a key point detection result of the target object in the to-be-processed image; and
determining a fitted line of at least two key points of the target object as the to-be-stroked area of the target object based on the key point detection result.
However, Zaima teaches
wherein determining the to-be-stroked area of the target object [e.g. characteristic information including information regarding a shape of a polygon of the object, 0156-0157] comprises:
obtaining a key point detection result [Fig. 3, 4a; e.g. position of the object at P1, 0062] of the target object in the to-be-processed image [Fig. 3; e.g. the frames are to be processed with the parameters of the object, 0060, 0062]; and
determining a fitted line of at least two key points of the target object [e.g. a plurality of points of the object are jointed with a curve or a straight line, 0157] as the to-be-stroked area of the target object based on the key point detection result [e.g. the plurality of points of the object that are jointed with a curve or a straight line represent a shape of a polygon of the object based on the positions of the object, 0156-0157, 0060, 0062].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Matjiasko’s method with the features of
wherein determining the to-be-stroked area of the target object comprises:
obtaining a key point detection result of the target object in the to-be-processed image; and
determining a fitted line of at least two key points of the target object as the to-be-stroked area of the target object based on the key point detection result
in the same conventional manner as taught by Zaima because Zaima provides a method for easily editing the animation by reducing the amount of the varying parameter to be extracted [0138].

In regards to claim 20, Matjiasko teaches the method according to claim 12, wherein importing the stroke special effect program file package [see rejection of claim 12 above] comprises: reading the stroke special effect program file package into a memory [e.g. one or more storage devices, 0035] by invoking an interface function [e.g. program module, 0040] for reading a file package [e.g. object database, 0040]; and parsing the stroke special effect program file package to obtain a stroke special effect program file [e.g. identifying the object data file corresponding to the selected object from the object database, 0047, also see 0035-0036], the stroke special effect program file comprising the parameter value of the stroke effect parameter of the target object [e.g. the object data file includes parameters of the virtual object, 0035-0036, 0046].

In regards to claim 23, the claim recites similar limitations as claims 1 and 12 but in the form of an electronic device, comprising: a processor; and a memory configured to store instructions executable for the processor, wherein when the instructions are executed by the processor, the processor is configured to: perform the methods of claims 1 and 12.  Furthermore, Matjiasko teaches an electronic device [Fig. 1a; e.g. computer system, 0030-0031], comprising: a processor [e.g. processor, 0013]; and a memory [e.g. non-transitory computer-readable medium, 0013] configured to store instructions [e.g. instructions, 0013] executable for the processor, wherein when the instructions are executed by the processor, the processor is configured to: perform the methods of claims 1 and 12.  Therefore, the same rationale as claims 1 and 12 are applied.








Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matjasko et al. (U.S. Patent Application 20140043321) in view of Zaima et al. (U.S. Patent Application 20030164847) as applied to claim 1 above, and further in view of Nguyen et al. (U.S. Patent Application 20200051298).

In regards to claim 19, Matjiasko as modified by Zaima does not explicitly teach the method according to claim 12, wherein the stroke effect parameter comprises: a beautifying/make-up effect parameter used for representing a beautifying/make-up effect displayed at a preset position when the stroke effect is displayed; and the method further comprises: based on the target object in the to-be-processed image and the parameter value of the stroke effect parameter of the target object, when the stroke effect of the target object is generated on the to-be-processed image, displaying the beautifying/make-up effect on the to-be-processed image according to the beautifying/make-up effect parameter.
However, Nguyen teaches the method according to claim 12, wherein the stroke effect parameter comprises: a beautifying/make-up effect parameter [e.g. color of make-up item, Abstract] used for representing a beautifying/make-up effect [Fig. 2; e.g. virtual make-up, Abstract] displayed at a preset position [e.g. portion of the face such as lips or eyes, Abstract] when the stroke effect is displayed; and the method further comprises: based on the target object [e.g. object portion image, Abstract] in the to-be-processed image [e.g. facial image, Abstract] and the parameter value [Fig. 2; e.g. color of make-up item, Abstract] of the stroke effect parameter of the target object, when the stroke effect of the target object is generated on the to-be-processed image, displaying the beautifying/make-up effect on the to-be-processed image according to the beautifying/make-up effect parameter [Fig. 2; e.g. applying and displaying the color of the make-up item onto the facial image, Abstract].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Matjiasko’s method and the teachings of Zaima with the features of a beautifying/make-up effect parameter used for representing a beautifying/make-up effect displayed at a preset position when the stroke effect is displayed; and the method further comprises: based on the target object in the to-be-processed image and the parameter value of the stroke effect parameter of the target object, when the stroke effect of the target object is generated on the to-be-processed image, displaying the beautifying/make-up effect on the to-be-processed image according to the beautifying/make-up effect parameter in the same conventional manner as taught by Nguyen because Nguyen provides a method for virtually applying make-up on a person’s face in order to improve the user’s convenience [0008].

Allowable Subject Matter
Claims 6, 10, 11, 16-18, 21, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 6, the prior art fails to teach or suggest the method according to claim 3, further comprising: receiving a cancellation instruction, input through the interactive interface of the action bar, for cancelling a stroke effect of the target object, and deleting the stroke effect parameter of the target object. 

In regards to claim 10, the prior art fails to teach or suggest the method according to claim 3, further comprising: a display operation interface, which comprises at least one of the action bar, a content display bar, or a program file bar; 
wherein the operation interface comprises a left area, a middle area, and a right area; and 
the display operation interface comprises: displaying the action bar at the left area of the operation interface, displaying the content display bar in the middle area of the operation interface, and displaying the program file bar at the right area of the operation interface. 

In regards to claim 11, the prior art fails to teach or suggest the method according to claim 1, after generating the stroke special effect program file package, further comprising: saving, according to a received save instruction, the stroke special effect program file package at a position pointed by the save instruction; 
wherein saving, according to the received save instruction, the stroke special effect program file package at the position pointed by the save instruction comprises: 
displaying a save path selection interface and a compression interface in response to receiving the save instruction; 
receiving a save path sent through the save path selection interface; receiving a compression mode sent through the compression interface, and compressing the stroke special effect program file package according to the compression mode to generate a compressed file package; and 
saving the compressed file package to a folder pointed by the save path. 

In regards to claim 16, the prior art fails to teach or suggest the method according to claim 12, wherein obtaining the key point detection result of the target object in the to-be-processed image comprises: performing, on the to-be-processed image by a neural network, key point detection for the target object, and outputting the key point detection result; 
wherein the key point detection result comprises at least one of the following: a position of a key point in the image; or a preset number of the key point.

In regards to claim 17, the prior art fails to teach or suggest the method according to claim 12, wherein the stroke effect parameter comprises: a trigger event parameter used for representing a trigger event triggering display of the stroke effect; the method further comprises: detecting whether the trigger event corresponding to a parameter value of the trigger event parameter appears in the to-be-processed image; and generating the stroke effect of the target object on the to-be-processed image based on the target object in the to-be-processed image and the parameter value of the stroke effect parameter of the target object comprises: in response to detecting that the trigger event corresponding to the parameter value of the trigger event parameter appears in the to-be-processed image, generating the stroke effect of the target object on the to-be-processed image based on the target object in the to-be-processed image and the parameter value of the stroke effect parameter of the target object.

In regards to claim 18, the prior art fails to teach or suggest the method according to claim 12, wherein the stroke effect parameter comprises: a trigger stop parameter, used for representing a trigger event stopping display of the stroke effect; and the method further comprises: detecting whether a trigger event corresponding to a parameter value of the trigger stop parameter appears in the to-be-processed image; and in response to detecting that the trigger event corresponding to the parameter value of the trigger stop parameter appears in the to-be-processed image, canceling the stroke effect of the target object generated on the to-be-processed image.

In regards to claim 21, the prior art fails to teach or suggest the method according to claim 20, wherein obtaining the parameter value of the stroke effect parameter of the target object comprises: creating a sticker handle by means of an interface function for creating a sticker handle; and reading the parameter value of the stroke effect parameter of the target object in the stroke special effect program file and saving the parameter value of the stroke effect parameter of the target object into the sticker handle.

In regards to claim 22, the claim depends on claim 21.  Therefore, the claim is allowable for the same reason as claim 21 if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                               /ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612